DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Claims 1-14 and 21-26 are pending, claims 1, 4, 6, 8, 12, 14, 23 and 24 are amended, claims 4 and 9-14 are withdrawn, and claims 15-20 are cancelled.

	Response to Amendment
Claims 25 and 26 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The limitation in line 7 should be corrected to --a lower base plate-- instead of “a lower plate”.
Claim 24 recites the limitation "the distal end" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14, 21-23 and 25-26 are rejected for the incorporation of the above due to their dependency on claims 1 and 24.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 2017/0067693, herein Rush) in view of Kung et al. (US 6,631,755, herein Kung).
In regards to claim 1, Rush discloses
A system (Fig.1) comprising:
a least one electronic device (12);
a heat sink (see Fig.A below),
wherein the heat sink is a single housing (Fig.A, the single housing is comprised of the two structures on either side of the fins 26 as they provide a housing for the fins; note that the claim only requires the housing to include the components listed below and the only structural components in that list are a lower plate and a plurality of fins) which includes:
a proximate end (Fig.A),
a distal end (Fig.A),
a lower plate (Fig.A, the lower plate of the structure 30), and
a plurality of fins (26),
the at least one electronic device coupled to the proximate end of the heat sink (Fig.A, electronic device 12 is coupled to the proximate end via structure 14), 
the plurality of fins being positioned between the proximate end and the distal end (Fig.A);
an impeller positioned to dissipate heat away from the heat sink (paragraph 19 discloses a fan for dispersing a cooling fluid 28); and
a phase change material (32) positioned in the lower base plate of the heat sink (Fig.A), the lower base plate being positioned at the distal end of the heat sink (Fig.A) such that:

(2) in response to an interruption in operation of the impeller during operation of the at least one electronic device, an emergency heat flux path of the heat sink extends to the distal end (paragraph 19, during a fan failure the flow of cooling fluid 28 may stop and the heat sink causes the PCM 32 to store thermal energy).
Rush does not specifically disclose a temperature of the phase change material is raised above the phase change transition temperature.
Kung teaches the same material as Rush, a paraffin wax, as a phase change material, which absorbs heat and changes phase from a solid to a liquid (col.3 lines 55-62).
Therefore, prior art teachings from Kung show that a phase change material such as paraffin wax disclosed by Rush is raised above the phase change transition temperature when used for heat storage.

    PNG
    media_image1.png
    677
    872
    media_image1.png
    Greyscale

In regards to claim 2, Rush discloses that the heat sink includes an upper base plate positioned at the proximate end of the heat sink (Fig.A), and wherein the phase change material is positioned within the lower base plate remote from the upper base plate (Fig.A).
In regards to claim 3, Rush discloses that none of the phase change material is positioned around the proximate end of the heat sink (Fig.A).
In regards to claim 6, Rush discloses that the phase change material comprises at least one of a paraffin material, a microcrystalline wax, or a polyethylene wax (paragraph 19).
In regards to claim 7, Rush in view of Kung discloses that the phase change material changes from a first, solid phase to a second phase when the temperature of the phase change material 
In regards to claim 8, Rush discloses that the at least one electronic device comprises at least one of a power semiconductor device, a power semiconductor module, a contactor, a soft starter, a switch, a rectifier, a circuit breaker, a fuse, or a relay (paragraph 17, a circuit card assembly is disclosed).
In regards to claim 21, Rush discloses that the phase change material is at a location in the lower base plate that is outside of a main thermal path along the heat sink (paragraphs 18-19).
In regards to claim 24, Rush discloses
A system (Fig.1) comprising:
at least one electronic device (12);
a heat sink (see Fig.B below),
wherein the heat sink is a single housing (Fig.B, the single housing is comprised of the two structures on either side of the fins 26 as they provide a housing for the fins; note that the claim only requires the housing to include the components listed below, first and second base plates and a plurality of fins) which includes:
a first base plate (Fig.B),
a second base plate (Fig.B, 30), and
a plurality of fins (26),
the at least one electronic device coupled to the first base plate (Fig.B, electronic device 12 is coupled to the first base plate via structure 14),

an impeller positioned to dissipate heat away from the heat sink (paragraph 19 discloses a fan for dispersing a cooling fluid 28); and
a phase change material (32) coupled to the second base plate (Fig.B),
wherein the heat sink is structured to provide a main thermal path along at least the first base plate and the plurality of fins (paragraphs 18-19), and wherein the phase change material is positioned at a location outside of the main thermal path such that:
(1) during operation of both the at least one electronic device and the impeller, the phase change material does not provide a heat flux obstruction in the main thermal path of the heat sink and the phase change material is maintained at a temperature below a phase change transition temperature (paragraphs 18-19, in normal operation, the heat sink does not utilize the phase change material 32), and
(2) in response to an interruption in operation of the impeller during operation of the at least one electronic device, an emergency heat flux path of the heat sink extends to the distal end of the heat sink (paragraph 19, during a fan failure the flow of cooling fluid 28 may stop and the heat sink causes the PCM 32 to store thermal energy).
Rush does not specifically disclose a temperature of the phase change material is raised above the phase change transition temperature.
Kung teaches the same material as Rush, a paraffin wax, as a phase change material, which absorbs heat and changes phase from a solid to a liquid (col.3 lines 55-62).


    PNG
    media_image2.png
    580
    785
    media_image2.png
    Greyscale

In regards to claim 25, Rush discloses that the phase change material is encased or embedded within the second base plate (Fig.B).
In regards to claim 26, Rush discloses that none of the phase change material is positioned around the first base plate of the heat sink (Fig.B).

Claims 5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Kung as applied to claim 1 above, and further in view of Olarig et al. (US 2007/0214820, herein Olarig).
In regards to claims 5 and 22, Rush does not disclose that the system further includes a control circuit and a temperature sensor, the control circuit configured to determine a failure in an operation of the impeller based at least in part on information provided by the temperature sensor.
	Olarig teaches a control circuit (170) and a temperature sensor, the control circuit configured to determine a failure in an operation of an impeller based at least in part on information provided by the temperature sensor (paragraph 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush’s system to include a control circuit and a temperature sensor as taught by Olarig in order to ensure that all components are functioning properly and the electronic component continues to be cooled.
In regards to claim 23, Rush discloses that the phase change material comprises at least one of a paraffin material, a microcrystalline wax, or a polyethylene wax (paragraph 19), and wherein the at least one electronic device comprises at least one of a power semiconductor device, a power semiconductor module, a contactor, a soft starter, a switch, a rectifier, a circuit breaker, a fuse, or a relay (paragraph 17).

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. In particular, as discussed in the interview held September 9, 2021, the difference between Rush and the present invention is with regards to the housing structure. The claim has been amended to recite that the heat sink is "a single housing" which includes "a  As noted in the above rejection, claim 1 only requires the housing to include a lower base plate and a plurality of fins, while claim 24 only requires the housing to include two base plates and a plurality of fins. The claimed structure is broad and does not clearly describe the housing structure seen in Fig.1 of the present application. The housing of the present invention, as described in paragraph 19, includes an upper base plate (122), a lower base plate (124), a first sidewall (128) and a second sidewall (130), the sidewalls extending between the upper and lower base plates and on opposing sides of a plurality of fins (126). Fig.1 also shows the plurality of fins to extend from the upper base plate to the lower base plate. The claims should be amended to include these limitations in order to overcome Rush.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763